2S

ee
EE
Saas

REPUBLIC OF LIBERIA

MINISTRY OF LANDS, MINES AND ENERGY
P.O. BOX 10-9024
1000 MONROVIA 10

oe,

LIBERIA, WEST AFRICA

License Number: MEL 12014

MINERAL EXPLORATION LICENSE

This License is hereby granted by the Government of Liberia, through the Ministry of Lands,
Mines and Energy (the “Ministry”), to Southern Cross Investment Limited. (the “Licensee’’).

SECTION 1. SCOPE OF LICENSE

entitles the Licensee to explore for the
minerals identified in Section 1.2 in the exploration area
defined in Section 3 of this License (the “Exploration
Area”) in order to ascertain the existence, location,
quantity, and quality or commercial value of deposits in
the Exploration Area of such minerals.

1.2. The mineral covered by this License is: Iron Ore
SECTION 2. EFFECTIVE DATE

‘The Effective Date of this License is the date on which it
is approved by the Minister.

SECTION 3. EXPLORATION AREA

The Exploration Area covers approximately 349.13 sq
km in area defined by the UTM coordinates of SPATIAL
REFERENCE (WGS84 UTM GRID ZONE 29N) set
forth below:

Vertices | Easting | Northing

494000 668000

494000 652000

487000 652000

487000 650000

481000 650000

481000 647662

474500 647662

|S} O}or} A] |r|

474500 668000

SECTION 4. CONCERNING THE LICENSE

4.1. This License and the rights of the Licensee
hereunder are subject to:

(a) exploration regulations to be issued by the
Minister of Lands, Mines and Energy (the
“Minister”) pursuant to the authority granted
the Minister under the Liberia Minerals and
Mining Law of 2000 (the “exploration
regulations”), and

(b) the Liberia Minerals and Mining Law of 2000, the
Liberia Revenue Code of 2000, the environmental
laws and regulations of the Republic of Liberia and
all other applicable laws and regulations of the
Republic of Liberia,

as. such Jaws and regulations may from time to time be
amended, modified or supplemented.

“4.2. The Exploration Area granted by this License excludes

~ areas: within the Exploration Area excluded by Section 10 of

s and Mining Law and areas subject to Class B
licenses previously granted by the Republic of
Liberia, and the Licensee shall not interfere with the
activities of licensees under such licenses.

4:3. The Licensee will be required under the exploration
regulations to make detailed quarterly reports of all field and
sampling activities, and results and to make quarterly
deposits with the Ministry of all geological information and
samples gained from its exploration work in the Exploration
Area, other than that portion of the samples subjected to
destructive analysis or testing, in each case within specified
periods after the end of a quarter.

4.4, The initial term of this License is three years from the
Effective Date, subject to the ability of the Ministry in
accordance with the exploration regulations to terminate this
License for non-compliance with the regulations or other
applicable law. If the Licensee is in compliance with its
obligations during the initial term it will be entitled to a two
year extension of its License with respect to a portion of the
Exploration Area on the terms set forth in the Minerals and
Mining Law of 2000 and the exploration regulations.

4.5. If the Licensee discovers in the Exploration Area
exploitable deposits of the minerals referred to in Section 1.2
and has complied during the exploration period with its
obligations under the Mining Law, the exploration
regulations, and other applicable Law, it will have the right
to enter into a Mineral Development Agreement (in the form
then generally used by the Ministry in circumstances in
which known deposits are not being put out for tender) and
to obtain a Class A Mining License for the mining of such
deposits in accordance with the Minerals and Mining Law
and the applicable regulations of the Ministry governing the
issuance of and operations under a Class A Mining license.

SECTION 5. BINDING ON GOVERNMENT Minister for Mineral Exploration and approved by the
Minister.

This License is duly issued and binding on the

Government of Liberia when signed by the Assistant

Signed: O_o P
Emmanuel @. Sherman

Assistant Minister
Mineral Exploration & Environmental Research

Approved: _ eae :

K

Roosevelt G. Jayjay*
MINISTER

DATE:

